PER CURIAM
Defendant Miles appeals from convictions for burglary in the first degree, ORS 164.225, and theft in the second degree, ORS 164.045. Defendant Clayburn appeals from convictions for burglary in the first degree, ORS 164.225, possession of a controlled substance, ORS 475.992, and theft in the second degree, ORS 164.045. The issues raised on appeal by defendants are the same issues raised and decided in State v. Crocker, 160 Or App 445, 982 P2d 45 (1999). We affirm. See id.; State v. Cruz-Aquirre, 158 Or App 15, 972 P2d 1206 (1999); State v. Fugate, 154 Or App 643, 963 P2d 686, on recons 156 Or App 609, 969 P2d 395 (1998), rev allowed 328 Or 275 (1999).